Kelby, J. (dissenting):
The lease of O’Donnell to the William K. Voorhees Grain Company contained the following express covenant of quiet enjoyment:
“ And the said party of the first part does covenant that the said parties of the second part, on paying the said yearly rent, and performing the covenants aforesaid, shall and may peacefully and quietly have, hold, and enjoy the said demised premises for the term aforesaid ” (i. e., for a term expiring October 31, 1924).
There being an express covenant,- no implied covenant can be inferred. Implied covenants, which have been more accurately described as “ covenants in law,” always cease with the estate of the lessor, whereas an express covenant continues in force until the end of the term granted. The cases cited in favor of the appellants relate to covenants in law, and, therefore, as the covenant ceased with the life estate of the lessor, his estate could not be held. The lessor in this case, knowing that he had only a life estate, took the chance of making the express covenant above noted.
The tenant herein yielded to the paramount title of the remainder- ' man. On the death of the life tenant, the lease terminated, and but for the consent of the remainderman to the tenant’s possession the tenant would have been a trespasser. (Williams v. Alt, 226 N. Y. 283.) The surrender of the premises to the remainderman *389was not a surrender of the premises under the lease, but under the tenancy at will created by the remainderman’s assent to the tenant’s possession.
I vote to affirm.
Decree of the Surrogate’s Court of Kings county reversed upon the law and the facts, claim of the creditor, respondent, disallowed, and proceedings dismissed, with one bill of costs to the appellants, payable out of the estate. This court finds as a matter of fact that the claimant left the demised premises and surrendered possession thereof voluntarily, and not because of any asserted paramount title, and that there was no eviction, actual or constructive.